
	
		II
		109th CONGRESS
		2d Session
		S. 3823
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mr. DeWine introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Americans with Disabilities Act of 1990 and
		  the Age Discrimination in Employment Act of 1967 to provide a means to combat
		  discrimination on the basis of age or disability, by conditioning a State’s
		  receipt or use of Federal financial assistance on the State's waiver of
		  immunity from suit for violations under such Acts.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Civil Rights Restoration Act of
			 2006.
		2.FindingsCongress finds the following:
			(1)For over 30
			 years, Congress has outlawed employment discrimination by State employers. In
			 1974, in the face of pervasive age discrimination by State and other employers,
			 Congress amended the Age Discrimination in Employment Act of 1967 (29 U.S.C.
			 621 et seq.) (referred to in this Act as the ADEA) to outlaw age
			 discrimination by such employers. In 1990, Congress passed the Americans with
			 Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) (referred to in this Act as
			 the ADA) to provide a clear and comprehensive national
			 mandate, as described in section 2(b)(1) of that Act (42 U.S.C.
			 12101(b)(1)), to eliminate discrimination against individuals with
			 disabilities, even when that discrimination came at the hands of States,
			 including State employers.
			(2)(A)Many years have passed
			 since the enactment of those laws, but discrimination on the basis of age or
			 disability remains a serious problem in the United States.
				(B)Discrimination has invidious effects
			 on its victims, the workforce, the economy as a whole, and government revenues.
			 Discrimination on the basis of age or disability—
					(i)increases the risk of unemployment
			 among older workers or individuals with disabilities, who may, as a result of
			 the discrimination, be forced to depend on government programs;
					(ii)adversely affects the morale and
			 productivity of the workforce;
					(iii)perpetuates unwarranted
			 stereotypes about the abilities of older workers or individuals with
			 disabilities, thus reducing the effectiveness of government programs promoting
			 nondiscrimination and integration; and
					(iv)prevents the best use of both
			 public and private resources.
					(3)Since the passage
			 of the ADA and the ADEA, private civil suits by the victims of discrimination
			 have been an essential tool in combating illegal discrimination. As one witness
			 explained during hearings on the legislation that became the ADA, civil
			 rights laws depend heavily on private enforcement. [D]amages are
			 essential to provide private citizens a meaningful opportunity to vindicate
			 their rights. Attempts to weaken the remedies available under the ADA are
			 attacks on the ADA itself, and their success would make the ADA an empty
			 promise of equality.. Field Hearing on Americans with Disabilities Act,
			 Before the Subcommittee on Select Education of the House Committee on Education
			 and Labor, 101st Cong. 68 (1989) (statement of Mr. Howard Wolf).
			(4)In recent years,
			 however, the Supreme Court has created a serious loophole in the ADA and the
			 ADEA, weakening their promise of equality. In Kimel v. Florida
			 Board of Regents, 528 U.S. 62 (2000), for instance, the Supreme Court held that
			 Congress lacked the power to subject States to suit for money damages under the
			 ADEA. In Board of Trustees of the University of Alabama v. Garrett, 531 U.S.
			 356 (2001), the Court again held that Congress lacked the power to subject
			 States to suit for money damages, this time under title I of the ADA (42 U.S.C.
			 12111 et seq.).
			(5)As a result of
			 those decisions, State employees who are victimized by discrimination on the
			 basis of age or disability cannot sue in Federal court for money damages to
			 vindicate their Federal rights. Those decisions have, in turn, had 2
			 unfortunate consequences.
			(6)First, they have
			 undermined the enforcement of the ADA and the ADEA. Lawsuits for money damages
			 are the primary means for private individuals to obtain redress for
			 discrimination. In addition, lawsuits for money damages promote deterrence and
			 provide an important way for the Federal Government to enforce
			 antidiscrimination laws. By eliminating the ability for State employees to sue
			 their employers for such damages, the Supreme Court’s Kimel and Garrett
			 decisions have made enforcement of these civil rights laws more
			 difficult.
			(7)Second, they have
			 created a legal regime that gives State employees fewer rights than other
			 employees covered by the ADA and the ADEA. At present, employees of local
			 governments and employees in the private sector are entitled to sue in Federal
			 court for money damages for violations of the ADA or the ADEA. For the more
			 than 2,500,000 individuals who work for the States, however, such relief is no
			 longer available.
			(8)Although most
			 States have laws in effect that bar discrimination on the basis of age or
			 disability, those laws are insufficient to provide redress for those
			 individuals who are subjected to discrimination by State employers or
			 agencies.
			(9)A few States
			 apply the doctrine of sovereign immunity to completely bar State employees from
			 suing in State court for age discrimination. In several States, it is still
			 unclear whether State law claims can proceed in State court for age
			 discrimination or whether those claims are barred by sovereign immunity.
			 Finally, there are many States that severely limit or restrict the kinds of
			 remedies or monetary relief available to State employees who bring suits for
			 discrimination on the basis of age.
			(10)The same
			 problems exist with State laws regarding disability discrimination. In fact,
			 one recent analysis has shown that there are significant gaps in the coverage
			 and remedies available under State laws outlawing discrimination.
			(11)Thus, while
			 State laws are important in trying to stem discrimination on the basis of age
			 or disability, they are currently inadequate to close the loophole created by
			 the Kimel and Garrett decisions.
			(12)In the years
			 since the Kimel and Garrett decisions, many States have also challenged the
			 constitutionality of title II of the ADA (42 U.S.C. 12131 et seq.). These
			 challenges have forced individuals with disabilities into extensive litigation
			 about sovereign immunity when they seek redress for disability discrimination
			 in such fundamental areas as access to the courts, access to community-based
			 services, access to State-sponsored health insurance, access to public
			 transportation, access to handicapped parking, access to mental health
			 services, and access to public education. The Supreme Court has issued several
			 decisions that invite even more litigation. In Tennessee v. Lane, for instance,
			 the Court held that, under the particular facts of that case, a plaintiff could
			 sue the State for money damages under title II of the ADA, even though the
			 Court, in the Garrett case, had barred a claim for such damages under title I
			 of that Act (42 U.S.C. 12111 et seq.) Tennessee v. Lane, 541 U.S. 509
			 (2004).
			(13)After the Lane
			 decision, some claims against States are permitted to proceed under the ADA,
			 while others are not. This has made it extremely difficult for the victims of
			 discrimination, States, and Congress to determine precisely when States are
			 subject to suit under the ADA and when they are not. The confusion has spawned
			 a significant amount of litigation in the lower Federal courts. This
			 jurisprudence has even caused the Chairman of the Committee on the Judiciary of
			 the Senate, Senator Arlen Specter, to condemn the Court’s recent decisions as
			 inexplicable.
			(14)The Constitution
			 provides Congress with the power to enact legislation—
				(A)to clarify that,
			 despite the Supreme Court’s decisions in the Kimel and Garrett cases, the
			 States are subject to suit just like other entities when the States violate the
			 ADA and the ADEA; and
				(B)to end the
			 confusion created by the Court’s decision in the Lane case.
				(15)Under section 8
			 of article I of the Constitution, The Congress shall have power to lay
			 and collect taxes, duties, imposts and excises, to pay the debts and provide
			 for the common defense and general welfare of the United States.
			(16)Congress’ power
			 under this language, known as the Spending Clause, is well-established. Under
			 this Clause, Congress has the power to require the States to abide by certain
			 conditions in exchange for receiving Federal financial assistance. This
			 authority has been recognized by the Supreme Court repeatedly through the years
			 and reaffirmed recently. United States v. Butler, 297 U.S. 1 (1936) (declaring
			 that Congress may exert authority through its spending power); South Dakota v.
			 Dole, 483 U.S. 203 (1987) (upholding condition requiring the establishment of a
			 drinking age of 21 years in exchange for the receipt of Federal highway
			 dollars). In fact, the Supreme Court has specifically held that Congress may
			 require a State, as a condition of receiving Federal financial assistance, to
			 waive its immunity from suit for violations of Federal law. College Savings
			 Bank v. Florida Prepaid Postsecondary Education Expense Board, 527 U.S. 666
			 (1999).
			(17)Congress has
			 previously used its spending power to require States to waive their immunity
			 from suit in exchange for receiving Federal financial assistance. For instance,
			 the provisions of section 1003 of the Rehabilitation Act Amendments of 1986 (42
			 U.S.C. 2000d–7) provide that a State shall not be immune from suit under the
			 11th amendment for violations of section 504 of the Rehabilitation Act of 1973
			 (29 U.S.C. 794), title IX of the Education Amendments of 1972 (20 U.S.C. 1681
			 et seq.), the Age Discrimination Act of 1975 (42 U.S.C. 6101 et seq.), and
			 title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.). At least
			 one court, however, has suggested that those provisions do not apply to the ADA
			 or the ADEA. Brown v. Washington Metro Area Transit Authority, No. DKC
			 2005–0052, 2005 U.S. Dist. LEXIS 16881 (D. Md. 2005).
			(18)By requiring
			 States to waive their immunity from suit under the ADA and the ADEA in exchange
			 for receiving Federal assistance, the Federal government can ensure that
			 Federal dollars are not frittered away on unlawful
			 discrimination. Such a conditional waiver will help Congress protect the
			 integrity of the vast sums of money distributed through Federal
			 programs. Sabri v. United States, 541 U.S. 600 (2004). Simple
			 justice requires that public funds, to which all taxpayers . . . contribute,
			 not be spent in any fashion which encourages, entrenches, subsidizes, or
			 results in . . . discrimination. Lau v. Nichols, 414 U.S. 563 (1974).
			 This simple principle applies whether the discrimination is based on race, as
			 in the Lau case, or age, or disability, as in Barbour v. Washington Metro Area
			 Transit Authority, 374 F.3d 1161 (D.C. Cir. 2004).
			(19)Such a
			 conditional waiver does not coerce a State in any way. The Supreme Court has
			 recognized that a State’s voluntary waiver of its 11th amendment right is
			 constitutional. College Savings Bank v. Florida Prepaid Postsecondary Education
			 Expense Board, 527 U.S. 666 (1999) (citing Clark v. Barnard, 108 U.S. 436
			 (1883)). The Court has explicitly recognized that a State’s acceptance of
			 Federal funds constitutes a knowing agreement to a congressionally-imposed
			 condition on the funds. Thus, while Congress may not compel States to waive
			 their immunity granted under the 11th amendment, a voluntary State waiver
			 condition is wholly permissible. Alden v. Maine, 527 U.S. 706 (1999).
			(20)The Kimel and
			 Garrett decisions frustrate the ability of the ADA and the ADEA to protect
			 individual rights and remedy violations of Federal law. In the wake of those
			 decisions, and in recognition that State laws may be insufficient to protect
			 against discrimination on the basis of age or disability, it is essential to
			 require that States waive their immunity from suit under the ADA and the ADEA
			 for those programs or activities receiving Federal financial assistance.
			3.PurposesThe purposes of this Act are—
			(1)to provide to any
			 State employee or person aggrieved by any program or activity that receives
			 Federal financial assistance the right to sue the State for money damages for
			 any violation of the ADA or the ADEA; and
			(2)to provide that a
			 State’s receipt or use of Federal financial assistance for any program or
			 activity of a State shall constitute a waiver of sovereign immunity, under the
			 11th amendment to the Constitution or otherwise, to a suit brought by any
			 employee or person aggrieved by that program or activity for any violation of
			 the ADA or the ADEA.
			4.Abrogation of
			 State sovereign immunity
			(a)Age
			 Discrimination in Employment Act of 1967Section 7 of the Age Discrimination in
			 Employment Act of 1967 (29 U.S.C. 626) is amended by adding at the end the
			 following:
				
					(g)Waiver of
				sovereign immunity
						(1)WaiverA
				State’s receipt or use of Federal financial assistance for any program or
				activity of a State shall constitute a waiver of sovereign immunity, under the
				11th amendment to the Constitution or otherwise, to a suit brought by any
				employee or person aggrieved by that program or activity for equitable, legal,
				or other relief authorized by or through this Act.
						(2)Abrogation for
				constitutional violationIn
				addition to the abrogation of sovereign immunity already accomplished by this
				Act, a State's sovereign immunity, under the 11th amendment to the Constitution
				or otherwise, is abrogated for any suit brought by any employee or person for
				equitable, legal, or other relief authorized by or through this Act, for
				conduct that violates the 14th amendment (including the constitutional rights
				incorporated in the 14th amendment) and that also violates this Act.
						(3)DefinitionsIn
				this subsection:
							(A)Program or
				activity
								(i)In
				generalThe term program or activity has the meaning
				given the term in section 309 of the Age
				Discrimination Act of 1975 (42 U.S.C. 6107).
								(ii)Operations
				includedThe term includes any operation carried out, funded, or
				arranged by an entity described in clause (i) or (ii) of section 309(4)(A) of
				such Act (42 U.S.C. 6107(4)(A)) that receives Federal financial assistance,
				even if the entity does not use the Federal financial assistance for the
				operation.
								(B)RecipientA
				State shall be considered to receive Federal financial assistance for a program
				or activity if the program or activity—
								(i)receives the
				assistance from an intermediary; and
								(ii)is the intended
				recipient under the statutory provision through which the intermediary receives
				the assistance.
								(C)ConstructionNothing
				in this paragraph shall be construed to suggest that, for purposes of this
				subsection or title III of such Act—
								(i)the term
				program or activity would not include the operation described in
				subparagraph (A)(ii), in the absence of this paragraph; or
								(ii)a State
				described in subparagraph (B) would not be considered to receive Federal
				financial assistance for a program or activity, in the absence of this
				paragraph.
								.
			(b)Title I of the
			 Americans with Disabilities Act of 1990Section 107 of the
			 Americans with Disabilities Act of 1990 (42 U.S.C. 12117) is amended by adding
			 at the end the following:
				
					(c)Waiver of
				sovereign immunity
						(1)WaiverA
				State’s receipt or use of Federal financial assistance for any program or
				activity of a State shall constitute a waiver of sovereign immunity, under the
				11th amendment to the Constitution or otherwise, to a suit brought by any
				employee or person alleging a violation of this title (including regulations
				promulgated under section 106) or section 503, or otherwise aggrieved, by that
				program or activity for equitable, legal, or other relief authorized by or
				through this Act or section 1977A of the Revised Statutes (42 U.S.C.
				1981a).
						(2)Abrogation for
				constitutional violationIn
				addition to the abrogation of sovereign immunity already accomplished by
				section 502, a State's sovereign immunity, under the 11th amendment to the
				Constitution or otherwise, is abrogated for any suit brought by any employee or
				person for equitable, legal, or other relief authorized by or through this Act
				or section 1977A of the Revised Statutes (42 U.S.C. 1981a), for conduct that
				violates the 14th amendment (including the constitutional rights incorporated
				in the 14th amendment) and that also violates this title (including regulations
				promulgated under section 106) or section 503.
						(3)DefinitionsIn
				this subsection:
							(A)Program or
				activity
								(i)In
				generalThe term program or activity has the meaning
				given the term in section 504(b) of the Rehabilitation Act of 1973 (29 U.S.C.
				794(b)).
								(ii)Operations
				includedThe term includes any operation carried out, funded, or
				arranged by an entity described in subparagraph (A) or (B) of section 504(b)(1)
				of such Act (29 U.S.C. 794(b)(1)) that receives Federal financial assistance,
				even if the entity does not use the Federal financial assistance for the
				operation.
								(B)RecipientA
				State shall be considered to receive Federal financial assistance for a program
				or activity if the program or activity—
								(i)receives the
				assistance from an intermediary; and
								(ii)is the intended
				recipient under the statutory provision through which the intermediary receives
				the assistance.
								(C)ConstructionNothing
				in this paragraph shall be construed to suggest that, for purposes of this
				subsection or such section 504—
								(i)the term
				program or activity would not include the operation described in
				subparagraph (A)(ii), in the absence of this paragraph; or
								(ii)a State
				described in subparagraph (B) would not be considered to receive Federal
				financial assistance for a program or activity, in the absence of this
				paragraph.
								.
			(c)Title II of the
			 Americans with Disabilities Act of 1990Section 203 of the
			 Americans with Disabilities Act of 1990 (42 U.S.C. 12133) is amended—
				(1)by inserting
			 (a) In
			 general.— before The; and
				(2)by adding at the
			 end the following:
					
						(b)Waiver of
				sovereign immunity
							(1)WaiverA
				State’s receipt or use of Federal financial assistance for any program or
				activity of a State shall constitute a waiver of sovereign immunity, under the
				11th amendment to the Constitution or otherwise, to a suit brought by any
				employee or person alleging a violation of this title (including regulations
				promulgated under section 204, 229, or 244) or section 503, or otherwise
				aggrieved, by that program or activity for equitable, legal, or other relief
				authorized by or through this Act.
							(2)Abrogation for
				constitutional violationIn
				addition to the abrogation of sovereign immunity already accomplished by
				section 502, a State's sovereign immunity, under the 11th amendment to the
				Constitution or otherwise, is abrogated for any suit brought by any employee or
				person for equitable, legal, or other relief authorized by or through this Act,
				for conduct that violates the 14th amendment (including the constitutional
				rights incorporated in the 14th amendment) and that also violates this title
				(including regulations promulgated under section 204, 229, or 244) or section
				503.
							(3)DefinitionsIn
				this subsection:
								(A)Program or
				activity
									(i)In
				generalThe term program or activity has the meaning
				given the term in section 504(b) of the Rehabilitation Act of 1973 (29 U.S.C.
				794(b)).
									(ii)Operations
				includedThe term includes any operation carried out, funded, or
				arranged by an entity described in subparagraph (A) or (B) of section 504(b)(1)
				of such Act (29 U.S.C. 794(b)(1)) that receives Federal financial assistance,
				even if the entity does not use the Federal financial assistance for the
				operation.
									(B)RecipientA
				State shall be considered to receive Federal financial assistance for a program
				or activity if the program or activity—
									(i)receives the
				assistance from an intermediary; and
									(ii)is the intended
				recipient under the statutory provision through which the intermediary receives
				the assistance.
									(C)ConstructionNothing
				in this paragraph shall be construed to suggest that, for purposes of this
				subsection or such section 504—
									(i)the term
				program or activity would not include the operation described in
				subparagraph (A)(ii), in the absence of this paragraph; or
									(ii)a State
				described in subparagraph (B) would not be considered to receive Federal
				financial assistance for a program or activity, in the absence of this
				paragraph.
									.
				5.Effective
			 date
			(a)Age
			 Discrimination in Employment Act of 1967
				(1)In
			 generalWith respect to a particular program or activity,
			 paragraphs (1) and (3) of section 7(g) of the Age Discrimination in Employment
			 Act of 1967 (29 U.S.C. 626(g)) apply to conduct occurring on or after the day,
			 after the date of enactment of this Act, on which a State first receives or
			 uses Federal financial assistance for that program or activity. Section 7(g)(2)
			 of the Age Discrimination in Employment Act of 1967 (29 U.S.C. 626(g)(2))
			 applies to all civil actions pending on that date of enactment or filed
			 thereafter.
				(2)Program or
			 activity; receives Federal financial assistanceThe definition
			 and rule specified in subparagraphs (A) and (B) of section 7(g)(3) of such Act
			 (29 U.S.C. 626(g)(2)) shall apply for purposes of this subsection.
				(b)Americans with
			 Disabilities Act of 1990
				(1)In
			 generalWith respect to a particular program or activity,
			 paragraphs (1) and (3) of section 107(c) and paragraphs (1) and (3) of section
			 203(b) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12117(c),
			 12133(b)) apply to conduct occurring on or after the day, after the date of
			 enactment of this Act, on which a State first receives or uses Federal
			 financial assistance for that program or activity. Sections 107(c)(2) and
			 203(b)(2) of the Americans with Disabilities Act of 1990 (42 U.S.C.
			 12117(c)(2), 12133(b)(2)) apply to all civil actions pending on that date of
			 enactment or filed thereafter.
				(2)Program or
			 activity; receives Federal financial assistanceThe definition
			 and rule specified in subparagraphs (A) and (B) of section 107(c)(3) of such
			 Act (42 U.S.C. 12117(c)(3)) shall apply for purposes of this subsection.
				
